UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7380


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARREN WHITE, a/k/a Dr. Coolie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-13; 3:10-cv-70221-CMC)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren White, Appellant Pro Se. Mark C. Moore, Jane Barrett
Taylor, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darren        White   seeks     to    appeal    the    district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of     appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing       of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,       537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude     that    White    has    not    made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3